Citation Nr: 0207001	
Decision Date: 06/27/02    Archive Date: 07/03/02	

DOCKET NO.  93-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that found that new and material 
evidence had not been presented to reopen a claim of service 
connection for degenerative disc disease of the lumbosacral 
spine.

A May 1999 Board decision denied the veteran's appeal with 
respect to whether new and material evidence had been 
presented to reopen a claim of service connection for 
degenerative disc disease of the lumbosacral spine.  The 
veteran appealed the Board's May 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  An 
October 2001 order of the Court vacated the Board's May 1999 
decision and remanded the issue for further consideration.  A 
copy of the Court's order has been included in the veteran's 
claims file.  


FINDINGS OF FACT

1.  An October 1995 Board decision found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Evidence received since the October 1995 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The October 1995 Board decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7103, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156, 20.1100 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c)(4)(iii) (medical examination or opinion 
only after new and material evidence is presented) are 
effective prospectively for claims filed on or after August 
29, 2001.  The veteran's claim to reopen was filed prior to 
August 29, 2001.  In light of the Board's decision herein to 
reopen the veteran's claim, the Board concludes that the 
development and notification previously accomplished are 
adequate to comply with the VCAA as it may relate to the 
reopening of the veteran's claim.

A December 1990 Board decision denied the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine on the basis that such was 
not incurred in or aggravated during the veteran's active 
service.  The October 1995 Board decision found that new and 
material evidence had not been presented to reopen the claim 
of service connection for degenerative disc disease of the 
lumbosacral spine.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen her claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

Following the Court's October 2001 order vacating the Board's 
May 1999 decision, and remanding the issue on appeal, the 
veteran submitted an April 2002 statement from a VA 
physician.  This statement indicates that the veteran had 
reported to the physician that she had experienced an injury 
in service that occurred while she was lifting a barrel full 
of trash.  She reported that she had thrown her back out and 
required a brace for a period of time.  It was the 
physician's opinion that such type of previous injury could 
result in future discomfort and could lead to the possible 
occurrence of degenerative disease as was found in the 
veteran.

With consideration that there is competent medical evidence 
indicating that the veteran currently has degenerative disc 
disease as well as recently submitted competent medical 
evidence indicating a possible relationship between current 
degenerative disc disease and the veteran's reported back 
discomfort during service, the Board concludes that this 
additional evidence is new because it addresses whether a 
relationship exists between currently manifested disability 
and the reported inservice experience and may contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's currently manifested degenerative 
disc disease.  Therefore, this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine is 
granted.  To this extent only, the appeal is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

